Case 2:19-mj-09090-ESW Document 1 Filed 03/13/19 Page 1 of 12
§§C)`@¢

0 ;)_A_,\D_/\Q\ UNITED STA TES DISTRICT CO URT
DISTRICT OF ARIZONA
UNITED sTATEs oF AMERICA oRIMINAL coMPLArNT
v. ' CAsE NUMBER; \ ft _1 CQ g Q§> w\ 3

Elizabeth A. Ainslie

 

l, the undersigned complainant, being duly sworn, state that the following is true and correct to `
the best of my knowledge and belief:

()n or about the dates described in Attachment A in the County of Maricopa in the District of
Arizona, the defendant Violated, 18 U.S.C. §§ 2113(a), an offense described as follows:

See Attachment A - Description of Counts
l further state that l am a Special Agent from the Federal Bureau of lnvestigation and that this

complaint is based on the following facts:

See Attachment B - Statement of Probable Cause Incorporated By Reference Herein.

Continued on the attached-sheet and made a part hereof: IYes |:| No
AUTHoRiZED BY Robert B§mks AUsA

…» …W WW aim ,,,_,

Paul J. Lee, FBI Speeial Agent M;M,;»;§§§$§ w f

 

 

 

Narne of Cornplainant » Signature of Com}§lainant

Sworn to before me and subscribed in my presence

 

 

 

March 13, 2019 _ at Phoenix, Arizona
Date City and State
HoNoRABLE Ene@n s. Winea `

United States Magistrate Judge ’

 

 

Narne & Title of J udicial Offieer Signature of Judieial Cfficer

 

\O OO \] O`\‘ U!`-l>~ L»J l\.) )--k

l\) l\) l\) [\.) [\) [\) [\.) [\.) [\) )-\ )-¢ )- )-1 )-‘ )-‘ )-1')-‘ )-¢ >-l
OO\]O\K/l-ILWI\)P_‘O©OO\`|O\M-PLJJNF_‘O

 

 

Case 2:19-mj-09090-ESW Document 1 Filed 03/13/19 Page 2 of 12

ATTACHMENT A
DESCRIPTION OF COUNTS
_C_QLI_ILf_l_ .

On or about August 4, 2018, in the District of Arizona, defendant Elizabeth Ainslie, by
force, Violence, and intimidation, did take from the person and presence of a bank teller, money
belonging to and in the care, custody, control, management, and possession of, Chase Bank,
2950 West Peoria AVenue, Phoenix, AZ, the deposits of which were then federally insured by
the Federal Deposit Insurance Corporation (FDIC) in Violation of Title 18 U.S.C. § 2113(a).

§§1111_!_2

On or about September 10, 2018, in the District of Arizona, defendant Elizabeth Ainslie,
by force, Violence, and intimidation, did attempt take from the person and presence of a bank
teller, money belonging to and in the care, custody, control, management, and possession of,
Wells Fargo Bank, 1901 S Gilbert Road, l\/lesa, AZ, the deposits of which were then federally
insured by the Federal Deposit lnsurance Corporation (FDIC) in Violation of Title 18 U.S.C. §
21 13 (a).

_C_OHIL?_’

On or about November 14, 2018, in the District of Arizona, defendant Elizabeth Ainslie,
by force, Violence, and intimidation, did attempt to take from the person and presence of a bank
teller, money belonging to and in the care, custody, control, management, and possession of,
Chase Bank, 4714 S Rural Road, Tempe, AZ, the deposits of which were then federally insured
by the Federal Deposit lnsurance Corporation (FDIC) in violation of Title 18 U.S.C. § 2113(a).

` §_<_>11_1_114_ ‘

On or about NoVember 24, 2018, in the District of Arizona, defendant 'Elizab\eth Ainslie,
by force, Violence, and intimidation, did take from the person and presence of a bank teller,
money belonging to and in the c_are, custody, control, management, and possession of, Chase
Bank, 2950 West Peoria Avenue, PhoeniX, AZ, the deposits of which were then federally
insured by the F ederal Deposit lnsurance Corporation (FDIC) in Violation of Title 18 U.S.C. §
21 13(a). 4

 

 

)_a

OO\]O\Ul-l>b~)l\)v-‘O©OO\]O\UI-B~Wl\)l-‘C>

\OOO\]O\Ul-l>~b\)l\.)

 

 

Case 2:19-mj-09090-ESW Document 1 F'i|ed 03/13/19 Page 3 of 12

M
On or about December 18, 2018, in the District of Arizona, defendant Elizabeth Ainslie,
by force, Violence, and intimidation, did take from the person and presence of a bank teller,
money belonging to and in the care, custody, control, management, and possession of, Chase
Bank, 4250 W Thunderbird Road, PhoeniX, AZ, the deposits of which were then federally
insured by the Federal Deposit Insurance Corporation (FDIC) in violation of Title 18 U.S.C. §
21 l3(a).

 

 

Case 2:19-mj-09090-ESW Document 1 Filed 03/13/19 Page 4 of 12

Attachment B ’
Statement of Probable Cause

Your Affiant, Paul J. Lee, being duly sworn, deposes and says to Wit:

1 am a Special Agent with the Federal Bureau of Investigations (FBI) in Phoenix, v
Arizona. l have been appointed a Special Agent with the FBI since September of 2008. l
have extensive experience with violent crimes and national security investigations,
including, but not limited to, serial robbery cases, terrorism cases, search warrants, physical
surveillance, evidence collection, and arrests.

l am seeking an arrest warrant for Elizabeth Ann Ainslie for a violation of Title 18
U.S.C. 2113(a) (B ank Robbery). l am not including every detail known to me or other law
enforcement; rather, an overview and all the relevant facts to establish probable cause.

In August of 2018, the FBI became aware of, and involved in investigating, an
unidentified female bank robber. lnvestigators believe the same individual has engaged in
at least five bank robberies occurring at various commercial banks between August 4, 2018
and December 18, 2018. Each robbery is listed and described below.

Robbery #11 On August 4, 2018, at approximately 10: 13 a.m., an unknown female
suspect committed bank robbery at a Chase Bank, located at 2950 West Peoria Av`enue,
Phoenix, Arizona. After entering the store, the robber stood in line and approached the
teller line. The robber stated she wanted to make a withdrawal and produced the demand

note. The robber fled the business after obtaining approximately $3,050 in cash, dropping

 

Case 2:19-mj-09090-ESW Document 1 Filed 03/13/19 Page 5 of 12

an additional $200 at the teller counter. The robber was described as: a white female; late
40’s in age; thin build; wearing a black wig under a khaki hat; dark sunglasses; a black
short sleeved shirt; and a dark purse. This incident was documented under FBI case number

9 lA-PX-2966379.

 

Robbery #2: On September 10, 2018, at approximately 3:40 p.m., an unknown
female suspect committed attempted bank robbery at a Wells Fargo Bank, located at 1901
South Gilbert Road, l\/lesa, Arizona. After entering the store, the robber stood in line and
approached the teller line. The robber did not say anything and produced the demand note.
The robber fled the business after obtaining no money. The robber was described as: a

white female; 45 years old or older; 5 ’4” tall; wearing a white baseball hat; dark sunglasses;

 

 

Case 2:19-mj-09090-ESW Document 1 Filed 03/13/19 Page 6 of 12

hair in a ponytail; a black tank top shi1t; white long pants; white shoes ; and a dark purse.

This incident was documented under FBl case number 91A-PX-2966379.

 

 

»
s

 

Case 2:19-mj-09090-ESW Document 1 Filed 03/13/19 Page 7 of 12

 

Robbery #3: On November 14, 2018, at approximately 11:50 a.m., an unknown
female suspect committed attempted bank robbery at a Chase Bank, located at 4714 South
Rural Road, Tempe, Arizona. After entering the store, the robber stood in line and
approached the teller line. The robber told the teller that she was there to cash a check and
produced the demand note.\ The robber fled the business after obtaining no money. The
robber was described as:.a white female; 50-60 years old; 5’5” tall; 120-140 lbs; wearing

a baseball hat; dark sunglasses; hair ina ponytail; white sweater; dark long pants; white

 

Case 2:19-mj-09090-ESW Document 1 Filed 03/13/19 Page 8 of 12

shoes; and a light purse. This incident was documented under FBI case number 9lA-PX-

3018624.

 

Robbery #4: ()n November 24, 2018, at approximately 10:l8 a.m., an unknown
female suspect committed bank robbery at a Chase Bank, located at 2950 West Peoria
Avenue, Phoenix, Arizona. After entering the store, the robber stood in line and
approached the teller line. The robber told the teller that she was having a garage sale and
needed notes in the denomination of $5, $lO, $20, $50, and $lOO and produced the demand
note. The demand note stated that the robber had a gun. The robber fled the business after
obtaining approximately $1000 in cash. The robber was described as: a white female; 50-
60 years old; 5 ’5” tall; 120 lbs; wearing a black knit cap; dark sunglasses; dark sweater

jacket; gray t-shirt; long jeans; and white and gray athletic shoes.

 

Case 2:19-mj-09090-ESW Document 1 Filed 03/13/19` Page 9 of 12

 

Robbery #5: On December 18, 2018, at approximately 10:l8 a.m., an unknown
female suspect committed bank robbery at a Chase Bank, located ' at 425 0 West
Thunderbird Road, Phoenix, Arizona. After entering the store, the robber stood in line and
approached the teller line. The robber told the teller that she was making a withdrawal and
produced the demand note. The demand note stated that the robber had a gun. The robber
fled the business after obtaining approximately $400 in cash. The robber was described
as: a white female; 45~50 years old; 5’ 1” - 5’2” tall; 120 lbs; wearing a white knit cap with
pom on top, Denver Broncos wording; dark sunglasses; light gray sweater; long faded blue

jeans; and white and gray athletic shoes.

 

 

v Case 2:19-mj-09090-ESW Document 1 Filed 03/13/19 Page 10 of 12

 

W

In December 2018, the FBl was made aware, by way of a tip, that ELIZABETH
AINSLIE Was likely responsible for the robberies AINSLIE had been convicted of bank
robbery in 2009.

After reviewing the Arizona MVD information pertaining to AINSLIE’s physical
description and photo, your affiant, based on my training and experience, believes that
AINSLIE’s physical appearance, to include height, weight, and facial features, are similar
to those described by witnesses and depicted in surveillance images of the above referenced
bank robbery suspect

A publicly available Facebook page was located on December 27, 2018 with the

web address of www.facebook.com/elizabeth.ainsliel (Facebook User ID

 

100001669118510). A review of the publicly viewable portion of that profile page

 

Case 2:19-mj-09090-ESW Document 1 Filed 03/13/19 Page 11 of 12

revealed additional information A group photograph with AINSLIE is shown where the
photograph of AINSLIE bears striking resemblance to that of the robbery still photographs

ln February 2019, a search warrant for collection of DNA, fingerprints, and
photographs was obtained to be served on AlNSLIE to further the investigation and
conduct photographic line ups. AlNSLIE was not located in that timeframe. Later that
month, another tip was provided to the FBl indicating ELIZABETH AINSLIE as a
potential suspectin the bank robbery series. The tipster stated that AINSLIE was a former
employee, and that time sheets suggested that she was either off of work, or nearby a
robbery location at each of the robberies listed above.

ln l\/larch 2019, an additional search warrant for physical characteristics was
obtained after additional location information was obtained for AINSLIE.

On March 12, 2019, a search warrant for ELIZABETH AINSLIE’s physical
characteristics was served on AINSLIE in Phoenix, AZ. Subsequent to the service of the
warrant, updated photographs of AINSLIE were taken, and a photographic line up was
created. This photographic line up was shown to the victim tellers of the bank robberies
referenced above. Victim Teller Ll\/l from Chase Bank 2950 W Peoria Avenue, Phoenix,
AZ; Victim Teller JR from Chase Bank 4717 S Rural Road, Tempe, AZ; and Victim Teller
LC from Chase Bank 4250 W Thunderbird Road, Phoenix, AZ positively identified
AINSLIE as the bank robber from their respective bank robberies.

Also on March 12, 2019, l interviewed AlNSLlE. lnitially, AINSLIE invoked her
right to counsel‘. Later, however', without intervention from law enforcement, AINSLE

asked to again speak to law enforcement She was read her Mz'mnda rights for a second

8

 

 

Case 2:19-mj-09090-ESW Document 1 Filed 03/13/19 Page 12 of 12

time, and waived her rights at that time. During that portion of the interview, AINSLIE
confessed to the five bank robberies referenced above.
Based on the above listed facts, your Affiant believes there is probable cause to issue

a complaint for ELIZABETH AINSLIE for the bank robberies of:

» Chase Bank, 2950 w Peoria Avenu@, Phoenix, AZ (3/4/18)

0 Wells Fargo Bank, 1901 S Gilbert Road, l\/Iesa, AZ (9/10/18)

0 Chase Bank 4714 S Rural Road, Tempe, AZ (11/14/18) _ §

0 Chase Bank, 2950 W Peoria Avenue, Phoenix, AZ (11/24/18)

f 0 Chase Bank, 4250 W Thunderbird Road, Phoenix, AZ (12/18/19)

1 ln violation of Title 18 U.S.C. 2113(a).

Dar@drhrs 13 day ar WMM\/ ,2019.

 

 

Paul J. Lee ~/ ,
Special Agent, FBI

Subscribed and sworn to and before me on this [ 3 day of mM/' ,

2019. l find probable cause to believe that the defendant has committed the crimes(s) set

forth in this Complaint.

<?/WM

HOnO?abre `Eir@@n s. Wineti‘
U.S. Magistrate Judge

 

